          Case 2:18-cv-05552-WB Document 82 Filed 08/19/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 T.N. Incorporation, LTD,                                  CIVIL ACTION
                      Plaintiff,

               v.

 FIDELITY INFORMATION SERVICES;                            NO. 18-5552
 FIDELITY NATIONAL INFORMATION
 SERVICES (NETHERLANDS) B.V.;
 FIDELITY INFORMATION SERVICES
 (THAILAND) LTD,
                 Defendants.

                                          ORDER

       AND NOW, this 19th day of August, 2020, upon consideration of T.N. Incorporation,

LTD’s Motion to Dismiss (ECF No. 62), Fidelity Information Services, Fidelity National

Information Services (Netherlands) B.V., and Fidelity Information Services (Thailand) Ltd.’s

Response in Opposition (ECF No. 65), and T.N. Incorporation’s Reply in Support (ECF No. 66),

IT IS ORDERED that T.N. Incorporation’s motion is DENIED.



                                                   BY THE COURT:


                                                   /s/Wendy Beetlestone, J.
                                                   _______________________________
                                                   WENDY BEETLESTONE, J.
